                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION

Christopher A. Murray,                    )                 Civil Action No. 2: 17-1152-RMG
                                          )
                        Plaintiff,        )
                                          )
       V.                                 )                    ORDER AND OPINION
                                          )
J. Al Cannon, Jr., Sheriff for Charleston )
County, in his official capacity,         )
                                          )
                        Defendant.        )
----------)

           The Court, having been advised by counsel for the parties that the above action has been

settled,

           IT IS ORDERED that this action is hereby dismissed without prejudice. If settlement is

not consummated within sixty (60) days, either party may petition the Court to reopen this action

and restore it to the calendar. Fed. R. Civ. P. 60(b). In the alternative, to the extent permitted by

law, either party may within sixty (60) days petition the Court to enforce the settlement, and the

Court specifically retains jurisdiction to enforce the settlement. See Fairfax Countywide Citizens

v. Fairfax Cnty., 571 F.2d 1299 (4th Cir. 1978). The dismissal hereunder shall be with prejudice

if no action is taken under either alternative within sixty (60) days from the filing date of this

order.

           AND IT IS SO ORDERED.


                                                      Isl Richard Mark Gergel
                                                      Richard Mark Gergel
                                                      United States District Court Judge

December 5, 2018
Charleston, South Carolina
